1    DAYLE ELIESON
     United States Attorney
2    ELHAM ROOHANI
     Assistant United States Attorney
3    Nevada Bar Number 12080
     501 Las Vegas Blvd. South, Suite 1100
4    Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
5    elham.roohani@usdoj.gov

6
                          UNITED STATES DISTRICT COURT
7                              DISTRICT OF NEVADA
8
                                      -oOo-

9    UNITED STATES OF AMERICA,                             Case No: 2:18-mj-836-CWH

10                              Plaintiff,                  Stipulation to Continue the
                                                            Preliminary Hearing
11                  vs.                                     (First Request)

12   JIMMY CARTER KIM,

13                             Defendant.

14            IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE

15   ELIESON, United States Attorney, and ELHAM ROOHANI, Assistant United States

16   Attorney, counsel for the United States of America, and REBECCA LEVY, counsel for

17   Defendant JIMMY CARTER KIM, that the preliminary hearing date in the above-

18   captioned matter, currently scheduled for October 12, 2018, at 4:00 p.m., be vacated

19   and continued for forty-five (45) days, to a date and time to be set by this Honorable

20   Court.

21            This stipulation is entered into for the following reasons:

22      1. Defense counsel needs additional time to review the discovery, investigate

23            possible defenses to the allegations, and discuss the case with the defendant to

24                                                  1
1         determine how he wishes to proceed with the case. Defense counsel also needs

2         time to confer with the Defendant KIM’s state defense counsel regarding the

3         implications the federal case has on the pending state matters.

4      2. The parties agree to the continuance.

5      3. Defendant KIM is incarcerated but does not object to the continuance.

6      4. Additionally, denial of this request for continuance could result in a miscarriage

7         of justice.

8      5. The additional time requested herein is not sought for purposes of delay, but to

9         allow for an adequate opportunity to review the discovery.

10     6. The additional time requested by this stipulation, is allowed, with the

11        defendant’s consent under the Federal Rules of Procedure 5.1(d).

12     7. This is the first request for a continuation of the preliminary hearing.

13        DATED this 9th day of October, 2018.

14                                                       Respectfully submitted,
                                                         DAYLE ELIESON
15                                                       United States Attorney

16            //s//                                             //s//
     REBECCA LEVY, ESQ.                                  ELHAM ROOHANI
17   Counsel for Defendant                               Assistant United States Attorney
     JIMMY CARTER KIM
18

19

20

21

22

23

24                                              2
1

2

3

4                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
5                                    -oOo-
6     UNITED STATES OF AMERICA,                        Case No: 2:18-mj-836-CWH

7                            Plaintiff,
                                                       ORDER
8                 vs.

9     JIMMY CARTER KIM,

10                           Defendant.

11
                                            ORDER
12
           Based on the pending Stipulation of counsel, and good cause appearing
13
     therefore, the Court finds that:
14
        1. Defense counsel needs additional time to review the discovery, investigate
15
           possible defenses to the allegations, and discuss the case with the defendant to
16
           determine how he wishes to proceed with the case. Defense counsel also needs
17
           time to confer with the Defendant KIM’s state defense counsel regarding the
18
           implications the federal case has on the pending state matters.
19
        2. The parties agree to the continuance.
20
        3. Defendant KIM is incarcerated but does not object to the continuance.
21
        4. Additionally, denial of this request for continuance could result in a miscarriage
22
           of justice.
23

24                                              3
1         5. The additional time requested herein is not sought for purposes of delay, but to

2            allow for a potential pre-indictment resolution of the case and adequate

3            opportunity to review the discovery.

4         6. The additional time requested by this stipulation, is allowed, with the

5            defendant’s consent under the Federal Rules of Procedure 5.1(d).

6         7. This is the first request for a continuation of the preliminary hearing.

7            For all of the above-stated reasons, the ends of justice would best be served by a

8    continuance of the preliminary hearing date.

9                                    CONCLUSIONS OF LAW

10           The ends of justice served by granting said continuance outweigh the best

11   interest of the public and the defendants, since the failure to grant said continuance

12   would be likely to result in a miscarriage of justice, would deny the parties herein to

13   potentially resolve the case prior to indictment, and further would deny the parties

14   sufficient time and the opportunity within which to be able to effectively and

15   thoroughly prepare for the preliminary hearing, taking into account the exercise of due

16   diligence.

17           The continuance sought herein is allowed, with the defendants’ consent,

18   pursuant to Federal Rules of Procedure 5.1(d).

19   //

20   //

21   //

22   //

23
                                                    4
24
1                                          ORDER

2          IT IS THEREFORE ORDERED that the preliminary hearing currently

3    scheduled for October 12, 2018, at the hour of 4:00 pm, be vacated and continued

4       November 30, 2018                      4:00 p.m.
     to ______________________ at the hour of ______

5
            11
     DATED ____ day of October, 2018.
6
                                         _______________________________________
7                                        THE HONORABLE CARL W. HOFFMAN
                                         UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                               5
24
